DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
Claims 1-10 and 13-15 are pending and are currently examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2019 was considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim interpretation
The claims are drawn to a polypeptide that comprises or consists of an EGF-like domain of a neuregulin protein. Applicant also presented the claim as a product for use as a medicament in the treatment and/or prevention of a tumour of the nervous system. The “limitation” is considered intended use and it does not confer patentability weight 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the claims are drawn to pharmaceutical compositions “adapted to be administered”. The specification does not present a definition or description what the “adaptation’ would entail. 
As such, the metes and bounds of the claims could not be determined.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-10 and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) 
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).
Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the 
In the instant case, the specification discloses (p.28, lines 11-18) the product used in the experiments performed (rhNRG1 and control treatment): “An EGF domain containing 7 kDa protein of recombinant human Neuregulin 1 ("rhNRG1") was purchased from Reprokine (#RKQ02297; USA). Protein was firstly resolved in ddH20 and further diluted in phosphate-buffered saline (PBS) to reach target concentrations. For systemic administration, 10 μg rhNRG1 per kg body weight was intraperitoneally injected into mice every other day. For local administration, Spongostan collagen sponges (#2484887; Ethicon; Germany) were cut into cubes of 2 mm edge length and incubated with 0.2 mg/ml rhNRG1 solution for one hour at room temperature prior to implantation. PBS solution without rhNRG1 served as vehicle control.” It is clear from the description that the only product that Applicant was in possession of was an EGF domain containing 7 kDa protein of recombinant human Neuregulin 1 ("rhNRG1"). However, the claims broadly encompass any polypeptide comprises or consists of an EGF-like domain of any neuregulin protein. Moreover, in claims 13-15, Applicant claims a gene therapy vector containing a nucleic acid encoding for an EGF-like domain of any neuregulin protein, or a cell transfected by the gene therapy vector, without offering any data regarding the possession of such vectors.
The genus of human neuregulins is extremely large (comprises 276 entries the NCBI data base see attached reference accessed on 04/20/2021) while the specification presents evidence of possession of only one polypeptide. Thus, the instant 
A “representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. In the current situation, one of ordinary skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reprokine cat #RKQ02297.
It is clear that the product rhNRG1 was on sale at the time that the invention was made, as admitted by Applicant. The purchased product comprised all the sequences .

Claims 1-10 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baussant et al. (WO2011147981).
The reference teaches therapeutic and diagnostic uses of soluble neuregulin-1 isoforms and polypeptides, particularly neurological disorders (abstract). the polypeptides used comprises or consists of an EGF-like domain (EGFLD1) according to SEQ ID NO: 147, wherein said EGF-like domain may comprise up to one, two, three, four, five, six, seven, eight, nine, ten, eleven, twelve or up to thirteen single amino acid deletions, insertions and/or mutations and wherein said EGF-like domain optionally comprises up to 5, 10, 15, 20, 25, 30, 35 or up to 40 and most preferably up to 30 additional amino acids at its C- and/or N-terminus (p. 24, lines 25-30). SEQ ID NO: 147 of the reference is identical to SEQ ID NO: 9 of the instant Application (see also Table at pages 22-23, which denote other members of EGF-like domain of other neuregulin isoforms).
RESULT 3
AZQ10368
ID   AZQ10368 standard; protein; 63 AA.
XX
AC   AZQ10368;
XX
DT   19-JAN-2012  (first entry)
XX
DE   Human neuregulin-1 beta 1 EGF-like domain, SEQ ID:147.
XX
KW   alzheimers disease; analgesic; anticonvulsant; antidepressant;
KW   antiparkinsonian; bipolar disorder; brain injury; cell differentiation;
KW   cerebroprotective; cerebrovascular ischemia; diabetic neuropathy;
KW   diagnostic test; epilepsy; frontotemporal dementia; genetic-disease-gen.;
KW   growth-disorder-gen.; immunosuppressive; ischemia;
KW   major depressive disorder; motor neurone disease; multiple sclerosis;
KW   myopathy; neuralgia; neuregulin-1 beta 1 protein; neuroleptic;

KW   parkinsons disease; prophylactic to disease; protein quantitation;
KW   protein therapy; psychiatric-gen.; schizophrenia; seizure disorder;
KW   spinal cord injury; therapeutic; vasotropic; vulnerary.
XX
OS   Homo sapiens.
XX
CC PN   WO2011147981-A2.
XX
CC PD   01-DEC-2011.
XX
CC PF   27-MAY-2011; 2011WO-EP058769.
XX
PR   28-MAY-2010; 2010US-0349451P.
XX
CC PA   (MIND-) MIND-NRG SA.
CC PA   (BAUS/) BAUSSANT T.
CC PA   (BACH/) BACH D.
XX
CC PI   Baussant T,  Bach D,  Schrattenholz A;
XX
DR   WPI; 2011-P64490/82.
XX
CC PT   New polypeptide comprising epidermal growth factor-like domain comprising
CC PT   specified amino acid sequences, is ErbB3 receptor binder useful for the 
CC PT   prophylaxis of schizophrenia, bipolar disorder, depression and 
CC PT   Parkinson's disease.
XX
CC PS   Claim 2; SEQ ID NO 147; 76pp; English.
XX
CC   The present invention relates to novel neuregulin-1 polypeptides and its 
CC   isoforms comprising an epidermal growth factor-like domain (EGF-like 
CC   domain/EGFLD) which is selected from SEQ ID NO: 140 to SEQ ID NO:153 
CC   (see, AZQ10361-AZQ10374). The neuregulin-1 is involved in induction of 
CC   neuronal differentiation and/or neuroprotection which further comprises a
CC   heparin binding domain (HBD) selected from SEQ ID NO: 154 to SEQ ID 
CC   NO:157 (see, AZQ10375-AZQ10378). The invention independently claims for: 
CC   a pharmaceutical composition; an antibody capable of specifically binding
CC   to a protein selected from SEQ ID NO: 2 to SEQ ID NO: 139 (see, AZQ10223-
CC   AZQ10360) for use in diagnosing a disease; and a method of diagnosing a 
CC   disease by determining in vitro quantity of a protein identical to a 
CC   protein selected from SEQ ID NO:2 to SEQ ID NO:160 (see, AZQ10223-
CC   AZQ10381) whose expression is altered to induce neuronal differentiation.
CC   The polypeptide is useful for the prevention or treatment of a 
CC   neurological condition selected from the group consisting of: 
CC   schizophrenia preferably cognition-related aspects of schizophrenia; 
CC   Parkinson's disease; Alzheimer's disease; multiple sclerosis (MS); 
CC   amyotrophic lateral sclerosis (ALS); epilepsy; stroke; traumatic brain 
CC   injury; spinal chord injury; bipolar disorders; depression; 
CC   frontotemporal dementia; seizures; ischemia; neuropathy preferably 
CC   diabetic neuropathy; neuralgia; neuropathic pain; and inclusion-body 

CC   -like domain of the invention.
XX
SQ   Sequence 63 AA;

  Query Match             100.0%;  Score 345;  DB 18;  Length 63;
  Best Local Similarity   100.0%;  
  Matches   61;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SHLVKCAEKEKTFCVNGGECFMVKDLSNPSRYLCKCPNEFTGDRCQNYVMASFYKHLGIE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 SHLVKCAEKEKTFCVNGGECFMVKDLSNPSRYLCKCPNEFTGDRCQNYVMASFYKHLGIE 60

Qy         61 F 61
              |
Db         61 F 61

The reference also teaches nucleic acid molecule encoding a soluble neuregulin-1 isoform for the prevention, amelioration and/or treatment of a neurological disorder by induction of neuronal differentiation and/or neuroprotection (p.7). The polypeptides may be administered as a medicament and cause a therapeutic effect when administered intravenously or via intraperitoneal injection (p. 33).
	Thus the reference anticipate the instant claims 1-10 and 13-15.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ballinger et al. (U.S. Pat. No. 6,136,558) - provides heregulin variants that are capable of binding an ErbB receptor. Included in the invention are variants of human heregulins, and, in particular, variants of human heregulin-β1 having enhanced affinity for the ErbB-3 and ErbB-4 receptors. These variants include at least one amino acid substitution and can include further modifications. The invention also provides nucleic acid molecules encoding heregulin variants and 
Hearing et al. (U.S. Pat. No. 9,168,297) - provides SEQ ID NO: 9, an amino acid sequence of an EGF-domain of NRG-1, SEQ ID NO: 10 an amino acid sequence of an EGF-domain of NRG-1 and SEQ ID NO: 11 is an amino acid sequence of a commercially available NRG-1 peptide (bold amino acids corresponding to EGF domain). The sequences comprise SEQ ID NO: 14 of the instant Application.
Caggiano et al. (U.S. Pub. No. 20110269682) - is directed to the administration of a neuregulin [e.g., glial growth factor 2 (GGF2)] to a subject during the non-acute or chronic period following traumatic neuroinjury ([0001]). The reference disclosed SEQ ID NOs: 24, 31, 32, 39, 40-42, 44-46, and 49, which comprise SEQ ID NOs: 9, 10, 12, 13, and 14 of the instant Application.
Ford et al. (U.S. Pub. No. 20140088009) disclosed Composition containing a chimeric neuregulin polypeptides. SEQ ID NOs: 3, 5, and 6 of the publication comprise SEQ ID NOs: 11, 13, and 14 of the instant Application.
Wen et al. (Structural and functional aspects of the multiplicity of Neu differentiation factors. Mol. Cel. Biol. 1909-1919, 1994) -indicates that different NDF isoforms are generated by alternative splicing and perform distinct tissue specific functions.
Marin Parra et al. (WO2007113366) - describes therapeutic compounds with different isoforms of the Nrg1 beta variants of the EGF domain are used for 
McBurney et al. (WO99/18976) - provides methods for treatment and/or prophylaxis of certain neurological-related disorders, particularly treatment or
prophylaxis of the effects of stroke, brain or spinal cord injury or ischemia, by administration of a neuregulin, or fragment or derivative of a neuregulin, or a nucleic acid encoding a neuregulin or a neuregulin fragment or derivative, to a patient suffering from or susceptible to such conditions.
Stonecypher et al. (Activation of the neuregulin-1/ErbB signaling pathway promotes the proliferation of neoplastic Schwann cells in human malignant
peripheral nerve sheath tumors. Oncogene, 24, 5589-5605, 2005).
Gambarotta et al. (Neuregulin 1 isoforms could be an effective therapeutic candidate to promote peripheral nerve regeneration. Neural Regen. Res., 9, 1183-1185, 2014).
Schulz et al. (Neuronal merlin influences ERBB2 receptor expression on Schwann cells through neuregulin 1 type III signaling. Brain, 137, 420-432, 2014).


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647